Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first  inventor to file provisions of the AIA .
2. 	Claims 1-16 are pending.
3.	Claims 1, 8, 11, 14 and 15 are amended.
4.	Claim 16 is newly added.
5.	This office action is in response to the Applicant’s communication filed 05/06/2022 in response to PTO Office Action mailed 03/21/2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
6.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited previously presented prior art, Maeda et al., as necessitated by the amended claims.
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buesching et al. (US Patent No. 8,554,978 B2 hereinafter “Buesching” – IDS Submission) in view of Maeda et al. (US Pub. No. 2015/0046634 A1 hereinafter “Maeda”)
Referring to claim 1, Buesching discloses a circuit for coupling a field bus and a local bus, the circuit comprising: 
a field bus controller that is equipped to send and receive process data over the field bus (Buesching – Fig. 3 & col. 6, lines 51-55 disclose a field bus controller 13 for sending and receiving data, DP, over a field bus 2.); 
a local bus controller that is equipped to send and receive the process data over the local bus (Buesching – Fig. 3 & col. 2, lines 41-45 disclose a local bus interface 21 for sending and receiving data, DS, over a local bus 7 in a local bus transmission cycle of field device data.); 
a data management unit connected to the field bus controller and the local bus controller, the data management unit being equipped to transfer the process data between the field bus controller and the local bus controller (Buesching – Fig. 3 & col. 8, lines 10-15 disclosing the use of a DMA unit 23 for transferring data between the field bus controller 13 and the local bus interface 21.); 
a memory area connected to the data management unit to copy and store the process data (Buesching – Fig. 3 disclosing a buffer store 19 connected to the DMA unit 23 via coprocessor 20.); and 
a processor connected to the data management unit and connected to the memory area, the processor being equipped to set up the data management unit, and the processor being equipped to read out the process data copied in the memory area (Buesching – Fig. 3 disclosing a coprocessor 20 connected to the DMA unit 23 and the buffer store 19.). 
Buesching fails to explicitly disclose the data management unit copies the process data into the memory area.
Maeda discloses the data management unit copies the process data into the memory area (Maeda – par. [0043] disclosing data DMA 125 performing copying tag information from a data cache tag area to a buffer included in the device connection adapter 126.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Maeda’s teachings with Buesching’s teachings for the benefit of the controller unit determining whether read-data requested by the read command is in the first memory area (Maeda – Abstract).

Referring to claim 3, Buesching and Maeda disclose the circuit according to claim 1, wherein the data management unit has a state machine for controlling the transfer (Buesching – Fig. 3 col. 7, lines 7-22 disclosing the DMA unit 23 connected to a state recognition unit which is connected to state machines 16a, 16b.). 

Referring to claim 9, Buesching and Maeda disclose the circuit according to claim 1, wherein the processor is equipped to analyze the process data that are read out of the memory area (Buesching – col. 8, lines 16-18 discloses the coprocessor 20 is provided for the purpose of producing data streams DS and processing the process data PD for the local bus 7.). 

Referring to claim 13, Buesching and Maeda disclose the circuit according to claim 1, further comprising a data line branch for copying the process data, wherein the data management unit is connected to the local bus controller and the memory area through the data line branch or wherein the data management unit is connected to the field bus controller and the memory area through the data line branch (Buesching – Fig. 3 shows the DMA unit 23 is connected to the field bus controller 13 and buffer 15a through a data line branch.). 

Referring to claim 16, Buesching and Maeda disclose the circuit according to claim 1, wherein the data management unit communicates directly with the local bus controller and the field bus controller (Buesching – Fig. 3 & col. 8, lines 10-15 disclosing the use of a DMA unit 23 for transferring data between the field bus controller 13 and the local bus interface 21.).

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buesching in view of Maeda, and further in view of Shao (US Pub. No. 2017/0004101 A1 hereinafter “Shao”).
Referring to claim 2, Buesching and Maeda disclose the circuit according to claim 1, however, fails to explicitly disclose wherein the data management unit is equipped to carry out the transfer of the process data between field bus controller and local bus controller in ongoing operation, independently of a program execution of the processor. 
	Shao discloses the data management unit is equipped to carry out the transfer of the process data in ongoing operation, independently of a program execution of the processor (Shao – par. 0074] discloses in a process that the DMA controller copies data, no matter the data is read or stored, a buffer needs to be used, so as to implement cache-coherent memory access and a CPU does not need to call an instruction frequently.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Shao’s teachings with Buesching and Maeda’s teachings for the benefit of lowering CPU usage, ensuring performance of a computer system, and reducing power consumption (Shao – par. [0074]).

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buesching in view of Maeda, and further in view of Lamb (US Patent No. 5,379,381 hereinafter “Lamb”).
Referring to claim 4, Buesching and Maeda disclose the circuit according to claim 1, however, fails to explicitly disclose wherein the data management unit has an instruction list with instructions for controlling the transfer. 
	Lamb discloses the data management unit has an instruction list with instructions for controlling the transfer (Lamb – Fig. 1 shows an I/O controller 10 having a DMA engine 32. Col. 3, lines 19-33 disclosing the DMA engine accessing a DMA instruction list.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lamb’s teachings with Buesching and Maeda’s teachings for the benefit of a I/O controller providing transfers and the scan operation with a high level of time efficiency (Lamb – col. 2, lines 40-42).

11.	Claims 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buesching in view of Maeda and Lamb, and further in view of Chang et al. (US Pub. No. 2013/0326165 A1 hereinafter “Chang”).
Referring to claim 5, Buesching, Maeda and Lamb disclose the circuit according to claim 4, however, fails to explicitly disclose wherein the instruction list has control data for controlling the copying. 
	Chang discloses the instruction list has control data for controlling the copying (Chang – par. [0031] disclosing the DMA manager 350 executes instructions for controlling memory copy.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Chang’s teachings with Buesching, Maeda and Lamb’s teachings for the benefit of significantly removing the bottleneck affecting the execution efficiency of memory copy, thereby achieving high-efficiency memory copy (Chang – par. [0008]).

Referring to claim 8, Buesching, Maeda, Lamb and Chang disclose the circuit according to claim 5, however, fails to explicitly disclose wherein the processor is equipped such that the control data is set up via the processor so as to copy the transferred process data and to not copy additional process data during the transfer (Chang – par. [0031] disclosing as shown in FIG. 3, a central processor 310 notifies via a bus 340 a DMA manager 350 to perform memory copy (as shown by arrow A), and then the DMA manager 350 executes instructions for controlling memory copy, which are executed by the central processor 120 in the solution shown in FIG. 2.).

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buesching in view of Maeda, and further in view of Biehler et al. (US Pub. No. 2010/0146225 A1 hereinafter “Biehler”).
Referring to claim 6, Buesching and Maeda disclose the circuit according to claim 1, however, fails to explicitly disclose wherein the data management unit is equipped to perform the transfer and the copying at least partially simultaneously. 
	Biehler discloses to perform the transfer and the copying at least partially simultaneously (Biehler – par. [0022] disclosing at least one memory of the field bus coupler in which the data record of the one network side is mirrored, is an individual memory module which is logically subdivided for data from the first network side and data from the second network side. For example the individual memory module is embodied as a dual-port RAM for which accesses are possible simultaneously from both sides.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Biehler’s teachings with Buesching and Maeda’s teachings for the benefit of the simultaneous accesses enable the two separate network sides of the field bus coupler to operate with common data without any mutual restriction in access speed (Biehler – par. [0022]).

13.	Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buesching in view of Maeda, and further in view of Chang et al. (US Pub. No. 2013/0326165 A1 hereinafter “Chang”).
Referring to claim 7, Buesching and Maeda disclose the circuit according to claim 1, however, fails to explicitly disclose wherein the data management unit has a control output and is equipped to control the copying through an enable signal at the control output. 
	Chang discloses the data management unit has a control output and is equipped to control the copying through an enable signal at the control output (Chang – par. [0031] disclosing as shown in FIG. 3, a central processor 310 notifies via a bus 340 a DMA manager 350 to perform memory copy (as shown by arrow A), and then the DMA manager 350 executes instructions for controlling memory copy, which are executed by the central processor 120 in the solution shown in FIG. 2.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Chang’s teachings with Buesching and Maeda’s teachings for the benefit of significantly removing the bottleneck affecting the execution efficiency of memory copy, thereby achieving high-efficiency memory copy (Chang – par. [0008]).

Referring to claim 10, Buesching and Maeda disclose the circuit according to claim 1, however, fails to explicitly disclose wherein the processor is equipped to issue a request signal to the data management unit, and wherein the data management unit is equipped to control, based on the request signal, the copying of the process data into the memory area. 
	Chang discloses the processor is equipped to issue a request signal to the data management unit, and wherein the data management unit is equipped to control, based on the request signal, the copying of the process data into the memory area (Chang – par. [0031] disclosing as shown in FIG. 3, a central processor 310 notifies via a bus 340 a DMA manager 350 to perform memory copy (as shown by arrow A), and then the DMA manager 350 executes instructions for controlling memory copy, which are executed by the central processor 120 in the solution shown in FIG. 2.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Chang’s teachings with Buesching and Maeda’s teachings for the benefit of significantly removing the bottleneck affecting the execution efficiency of memory copy, thereby achieving high-efficiency memory copy (Chang – par. [0008]).

Referring to claim 11, Buesching, Maeda and Chang disclose the circuit according to claim 10, wherein the data management unit is equipped to issue an acknowledgment signal to the processor after the copying (Maeda – par. [0043] disclosing when the data DMA 125 completes the copying process, the data DMA 125 transmits a notification of the completion of the copying process (copy completion notification) to the host controller main unit 122 (S27).), and wherein the processor is equipped to read the stored process data out of the memory area based on the acknowledgment signal (Buesching – Fig. 3 & col. 9, lines 36-45 disclosing a coprocessor 20 connected to the DMA unit 23 and the buffer store 19 and reading out process data.). 
	
14.	Claims 12, 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buesching in view of Maeda, and further in view of Weichhold (US Patent No. 7,788,440 B2 hereinafter “Weichhold”).
Referring to claim 12, Buesching and Maeda disclose the circuit according to claim 1, however, fails to explicitly disclose wherein the processor is equipped to read the process data out of the memory area asynchronously with respect to a cycle or asynchronously with respect to: a cycle for receiving the process data over the field bus in a field bus message; and/or a cycle for transferring the process data; and/or a cycle for transmitting a data packet with the process data on the local bus. 
	Weichhold discloses the processor is equipped to read the process data out of the memory area asynchronously with respect to a cycle or asynchronously with respect to: a cycle for receiving the process data over the field bus in a field bus message; and/or a cycle for transferring the process data; and/or a cycle for transmitting a data packet with the process data on the local bus (Weichhold – col. 1, lines 35-40 disclosing a bus coupling method which is suitable for transferring isochronous data between at least two independent bus systems and which ensures isochronicity of the data both on the part of the originating bus system and on the part of the destination bus system even if the two bus systems employ different and/or asynchronous cycle times.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Weichhold’s teachings with Buesching and Maeda’s teachings for the benefit of two or more bus systems, in particular two or more field buses with real-time capability, can be coupled in a clock-synchronous manner without additional measures such as delay elements or the like in the individual bus systems involved (Weichhold – col. 2, lines 49-54).

Referring to claim 14, Buesching discloses a method for operating a circuit for coupling a field bus and a local bus, the method comprising: 
transmitting a data packet with process data cyclically on the local bus by a local bus controller of the circuit in a cycle frame (Buesching – Fig. 3 & col. 2, lines 41-45 disclose a local bus interface 21 for sending and receiving data, DS, over a local bus 7 in a local bus transmission cycle of field device data.); 
receiving the process data, transmitted with the data packet, beforehand in a field bus message by a field bus controller of the circuit (Buesching – Fig. 3 & col. 6, lines 51-55 disclose a field bus controller 13 for sending and receiving data, DP, over a field bus 2.); 
transferring the process data from the field bus controller to the local bus controller via a data management unit (Buesching – Fig. 3 & col. 8, lines 10-15 disclosing the use of a DMA unit 23 for transferring data between the field bus controller 13 and the local bus interface 21.); 
storing the process data in the memory area (Buesching – Fig. 3 disclosing a buffer store 19 connected to the DMA unit 23 via coprocessor 20.); and 
reading out the process data, stored in the memory area, by a processor with respect to the cycle frame (Buesching – Fig. 3 & col. 9, lines 36-45 disclosing a coprocessor 20 connected to the DMA unit 23 and the buffer store 19 and reading out process data.). 
Buesching fails to explicitly disclose copying the process data into a memory area by the data management unit; reading out the process data, stored in the memory area, by a processor asynchronously with respect to the cycle frame.
Maeda discloses copying the process data into a memory area by the data management unit (Maeda – par. [0043] disclosing data DMA 125 performing copying tag information from a data cache tag area to a buffer included in the device connection adapter 126.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Maeda’s teachings with Buesching’s teachings for the benefit of the controller unit determining whether read-data requested by the read command is in the first memory area (Maeda – Abstract).
Buesching and Maeda fail to explicitly disclose reading out the process data, stored in the memory area, by a processor asynchronously with respect to the cycle frame.
Weichhold discloses reading out the process data, stored in the memory area, by a processor asynchronously with respect to the cycle frame (Weichhold – col. 1, lines 35-40 disclosing a bus coupling method which is suitable for transferring isochronous data between at least two independent bus systems and which ensures isochronicity of the data both on the part of the originating bus system and on the part of the destination bus system even if the two bus systems employ different and/or asynchronous cycle times.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Weichhold’s teachings with Buesching and Maeda’s teachings for the benefit of two or more bus systems, in particular two or more field buses with real-time capability, can be coupled in a clock-synchronous manner without additional measures such as delay elements or the like in the individual bus systems involved (Weichhold – col. 2, lines 49-54).

Referring to claim 15, note the rejection of claim 14 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion 
15.          Claims 1-16 are rejected. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181